DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 were previously pending and subject to a final action dated March 17, 2021. In the response submitted on May 14, 2021, claims 1, 12, and 13 were amended. Therefore, claims 1 thru 13 are currently pending and subject to the following Non-Final action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on May 14, 2021.
Applicant’s arguments on Pages 6 thru 8 of the Response, concerning the previous rejection of claims 1 thru 13 under 35 U.S.C. § 102 and have been fully considered and have been found to be moot in view of the amended claims and the amended rejection below. 
Wherein, previously and newly cited portions of previously cited Ben-Tzur, Pub. No. US 2011/0029413, e.g., Paras. [0130] thru [0131], [0140] thru [0147], [0203], [0205], [0228], [0229], and [0232] thru [0233], disclose “wherein providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system.” The aforementioned previously cited and newly cited portions of Ben-Tzur will be discussed in further detail in the amended rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; and/or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 thru 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ben-Tzur et al., hereinafter Ben-Tzur, Pub. No. US 2011/0029413 A1. 
Regarding claim 12, Ben-Tzur teaches:
A refrigeration management system (Ben-Tzur, Abstract) for managing a downstream refrigeration system (Ben-Tzur, ¶¶ [0130] and [0219]— a customer facility with a customer facility SIIC) in response to an upstream refrigeration system (Ben-Tzur, ¶¶ [0203] and [0218]—“a forced air cooling facility,” a forced air cooling facility SIIC, and “a non-refrigerated truck”), wherein at least one of the downstream refrigeration system and the upstream refrigeration system comprises a transport refrigeration system (Ben-Tzur, ¶¶ [0203] and [0219]—“refrigerated transport vehicle” (i.e., transport refrigeration system of the downstream refrigeration system) and “non-refrigerated truck” (i.e., transport refrigeration system of the upstream refrigeration system), the system comprising:
a processor (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104—server; and ¶ [0078]); and
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104—server with software; and ¶ [0078]):
storing upstream data from the upstream refrigeration system (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶  [0093],  [0187], [0203], and [0205]). Wherein, Ben-Tzur teaches the upstream refrigeration system comprising a forced air cooling facility with a SIIC that stores and transmits sensor data to a PLM for storage. 
determining a present goods condition corresponding to the upstream data (Ben-Tzur, ¶¶ [0131], [0203], [0228], and [0235]). Wherein, Ben-Tzur teaches the PLM receives overthreshold and underthreshold data from MSUs while the goods are on the transport truck and while the goods are at the forced air cooling facility (i.e., receiving upstream data) and determines alert(s), e.g., distressed perishables, reduction in shelf-life, i.e., Id.;
determining a desired goods condition corresponding to the present goods condition wherein determining the desired goods condition is in response to a selected priority parameter, the selected priority parameter including at least one of maximizing the quality of the goods, energy savings, minimizing transport time for the goods, or minimizing inventory for the goods (Ben-Tzur, ¶¶ [0095], [0102], [0123] thru [0130], and [0245] thru [0255]). Wherein Ben-Tzur teaches the system receives instructions from interested parties when overthreshold or underthreshold events occur to ensure the perishables are “saleable” (i.e., determining a desired good condition) to correct the overthreshold or underthreshold events that decrease quality of the perishables (i.e., selected priority parameter of maximizing the quality of the goods). Id.;
determining downstream parameters corresponding to the desired goods condition (Ben-Tzur, Figure 2B: Step “D;” and ¶¶ [0139], [0206] thru [0211] and [0246] thru [0255]). Wherein, Ben-Tzur teaches the system is preloaded with “parameter thresholds for various types of perishable products” (i.e., determining downstream parameters). Id. Based on the preloaded and received information from a user the system determines remaining shelf-life of desired goods saleable condition and generates a corresponding temperature set point a corresponding temperature Id.; 
providing the downstream parameters to the downstream refrigeration system wherein the downstream parameters include temperature configured to control operation of the downstream refrigeration system (Ben-Tzur, Figure 1E: “temp increasing please check refrigeration” and Figure 9B: “provide location, temperature, and relative humidity information to authorized interested parties” and Figure 10E: “Threshold: -0.5 to 4 deg. C;” ¶¶ [0132] thru [0139] and [0228]). Wherein, Ben-Tzur teaches the PLM provides the refrigerated transport vehicles and the customer’s facility (i.e., downstream refrigeration system) reports and alerts to take corrective action for cooling “the produce to an acceptable temperature” within the threshold temperature specified on the report and the interested parties perform the corrective action (i.e., downstream parameter configured to control operation of the downstream refrigeration system). Id.; and
wherein providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system (Ben-Tzur, Figure 9B: “provide location, temperature, and relative humidity information to authorized interested parties” and Figure 10E: “Threshold -0.5 to 4 deg. C;” and ¶¶ [0130] and [0131], [0133], [0140] thru [0147], and [0200]). Wherein, Ben-Tzur teaches parameter thresholds are preloaded onto the system and in advance of…arrival of the shipment” at the customer. Id.    
Regarding Claim 1, claim 1 is the method claim of the system claimed in representative claim 12. Wherein, claim 1 contains analogous limitations to those located in representative claim 12. Accordingly, claim 1 is rejected under the same premise. 
Regarding Claim 13, claim 13 is the product claim of the system claimed in representative claim 12. Wherein, Ben-Tzur further teaches: 
A computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (Ben-Tzur, ¶ [0078]).
The remaining limitations of claim 13 are analogous to the limitations located in representative claim 12. Accordingly, claim 13 is rejected under the same premise.  
Regarding claim 2, Ben-Tzur teaches: The method of claim l, further comprising determining the present goods condition corresponding to at least one goods parameter (Ben-Tzur, ¶¶ [0131], [0206] thru [0208], [0228], and [0235]). Wherein, Ben-Tzur teaches a present goods condition is distressed when an over-temperature condition has occurred or is occurring, which may impact the remaining shelf-life. Id.
Regarding claim 3, Ben-Tzur teaches: The method of claim 2, wherein the at least one goods parameter includes at least one packaging parameter (Ben-Tzur, ¶ [0133]).
Regarding claim 4, Ben-Tzur teaches: The method of claim 1, further comprising:
identifying the upstream refrigeration system; and
identifying the downstream refrigeration system (Ben-Tzur, Figure 1D: ¶ [0218] thru [0221]. Wherein, Ben-Tzur teaches the upstream refrigeration system as the stationary refrigeration system, i.e., refrigeration system at the cold-storage facility, and the downstream refrigeration system as the transport refrigeration system, i.e., refrigeration system on the vehicle.
Regarding claim 5, Ben-Tzur teaches: The method of claim l, further comprising receiving upstream data from the upstream refrigeration system via at least one upstream sensor (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶ [0093] and [0094]). Wherein, Ben-Tzur teaches the SIIC located at the warehouse, i.e., upstream refrigeration system, receives data from the sensor modules associated with the pallets (i.e., upstream sensor) and communicate this data to the PLM. Id. 
Regarding claim 6, Ben-Tzur teaches: The method of claim 1 further comprising determining the desired goods condition corresponding to a selected priority parameter (Ben-Tzur, Figure 10G: “remaining shelf-life” and “current temperature;” and ¶¶ [0095], [0102], [0123] thru [0130], and [0245] thru [0255]). Wherein Ben-Tzur teaches the PLM receives instructions from interested parties when overthreshold or underthreshold events occur to ensure the perishables are “saleable” Id.
Regarding claim 7, Ben-Tzur teaches: The method of claim 1, wherein the upstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0202], [0203], [0227], and [0228]). Wherein, Ben-Tzur teaches a refrigerated truck delivers the produce to the customer’s facility (i.e., the refrigerated truck is a transport refrigeration system that is upstream of the customer facility). Id. 
Regarding claim 8, Ben-Tzur teaches: The method of claim 1, wherein the upstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203], [0218] thru [0219], and [0226]). Wherein, Ben-Tzur teaches a “forced air cooling facility” that loads the produce onto the refrigerated truck (i.e., the forced air cooling facility is an upstream stationary refrigeration system). Id. 
Regarding claim 9, Ben-Tzur teaches: The method of claim 1, wherein the downstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0218] thru [0219]). Wherein, Ben-Tzur teaches the refrigerated truck (i.e., downstream transport refrigeration system) is loaded at the cooled storage facility (i.e., upstream stationary refrigeration system). Id.
Regarding claim 10, Ben-Tzur teaches: The method of claim 1, wherein the downstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203]). Wherein, Ben-Tzur teaches that a non-refrigerated vehicle (i.e., upstream) delivers the produce to “a forced air cooling facility” (i.e., downstream stationary refrigeration system). Id. 
Regarding claim 11, Ben-Tzur teaches: The method of claim 1, further comprising providing the downstream parameters to a user device (Ben-Tzur, Figure. 10E; ¶¶ [0210] and [0232]). Wherein, Ben-Tzur teaches that interested parties, i.e., the user, can monitor the cumulative temperatures in conjunction with a threshold value for temperature and these values are displayed to user by a “mouse-click,” i.e., user device, while the goods are en-route on the truck, i.e., threshold and cumulative values on the truck are downstream parameters from the cold-storage facility. Id.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/GEORGE CHEN/Primary Examiner, Art Unit 3628